Opinión concurrente del
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 31 de mayo de 1974
Concurro con el resultado de la opinión del Tribunal por entender que al no lograr el Partido del Pueblo obtener cinco por ciento o más del mínimo de votos emitidos para todos los candidatos a Gobernador perdió el Sr. Sánchez Vilella el derecho de representación que le otorga a los partidos de mi-noría la disposición contenida en la See. 7 del Art. Ill de nuestra Constitución, conforme la misma ha sido implemen-*351tada por la Sec. 89 (a) de la Ley Electoral (16 L.P.R.A. sec. 276).
La representación que provee la Constitución para los partidos políticos minoritarios constituye uno de los adelantos más notables en el proceso electoral puertorriqueño. El al-cance de esa disposición, a mi modo de ver, contribuye a dar cierta estabilidad al régimen político, ya que un partido polí-tico que domine totalmente las cámaras legislativas, en un momento dado, sin que existan voces en su seno para amino-rar los excesos en que pueda incurrir dicho partido mayorita-rio, puede llevar a un gobierno a la tiranía o a la corrupción. Esto es, tal dominio absoluto, aun siendo producto de la volun-tad popular, puede llevar dentro de sí la semilla que, de ger-minar, puede dar al traste con la razón de ser de la demo-cracia. Es por ello que los miembros de la Asamblea Consti-tuyente, con gran sabiduría, otorgan el derecho de represen-tación de los partidos minoritarios en el evento, y solamente en tal evento, de que un partido eligiese más de dos terceras partes de los miembros de cualquiera o de ambas cámaras legislativas. Tal derecho otorgado a los partidos de minoría, al lograr rango constitucional, fortalece el proceso democrá-tico, y no puede dejarse sin efecto sin que la voluntad del pueblo, que es la fuente del poder público, así lo determine.
Los peticionarios alegan que la Sec. 7 del Art. Ill de la Constitución del Estado Libre Asociado de Puerto Rico es vaga e imprecisa en tanto en cuanto no define lo que consti-tuye un partido y una candidatura. Arguyen, pues, que al referirse a “candidatura” y “partido político de minoría” los miembros de la Constituyente quisieron decir “sectores o cri-terios de opinión pública”, por lo que la cláusula constitucio-nal sobre minorías era una “. . . garantía para que los distin-tos criterios de opinión pública estén representados en la Asamblea Legislativa.” (4 Diario de Sesiones de la Conven-ción Constituyente, pág. 2596.) Y, refiriéndose al Informe de *352la Comisión Legislativa de dicha Asamblea Constituyente, citan la siguiente expresión:
“Esta fórmula de garantía a las minorías se ha producido y recomendado por la Comisión como un medio de dar justa interpretación a la voluntad del pueblo y no como una concesión a partidos políticos.” 4 Diario de Sesiones de la Convención Constituyente, pág. 2596.
Una lectura de las citas que hacen los peticionarios sobre las manifestaciones vertidas por algunos de los miembros de la Constituyente, a la luz del lenguaje utilizado en los párrafos primero y último de la See. 7,(1) no deja lugar a dudas que los términos “candidatura” y “partido” habrían de ser defi-nidos por ley, y que para cualificar como partido de minoría habría de requerir que éste obtuviera un mínimo de votos a favor de su candidato a Gobernador, cuyo mínimo habría de ser fijado por ley. Luego, la Sec. 89(a) de la Ley Electoral (16 L.P.R.A. sec. 276) delineó el mecanismo necesario para que un partido de minoría lograra la representación de mino-ría que otorgó la Sec. 7 del Art. Ill, sin hacer mención al-guna de los “sectores” o “criterios” de opinión, ya que estos conceptos se referían a partidos políticos. Más aun, la Sec. 89(a) de la Ley Electoral deja aclarado que “candidatura” es el conjunto total de los candidatos postulados por un solo partido en su propia columna en la papeleta electoral, y en el caso de “partidos” que fueron coligados para las elecciones generales inmediatamente precedentes, o que serán coligados para las inmediatamente siguientes, el conjunto total de los candidatos de dichos partidos postulados en sus propias colum-nas en la papeleta electoral. En resumen, la Sec. 89 (a) le da vigencia a la ya mencionada disposición constitucional que se *353refería a “un solo partido” o “bajo una sola candidatura”. El término “candidatura” incluye tanto el conjunto total de los candidatos postulados por un solo partido como los postulados para dos o más partidos coligados. Cualquier imprecisión o vaguedad de la disposición constitucional en cuestión quedó aclarada con la legislación que al efecto la Asamblea Legisla-tiva aprobó “por delegación expresa de la Constitución.”
El requisito impuesto por la See. 89 (a) de la Ley Electoral con respecto al porcentaje de votos que debe obtener el candi-dato a Gobernador de un partido de minoría para tener dere-cho a la representación minoritaria otorgada por la See. 7 del Art. Ill es razonable y por tanto constitucionalmente per-misible. Véase Jenness v. Fortson, 403 U.S. 431 (1971). El Estado tiene un derecho a exigir la existencia de un respaldo sustancial del electorado a un partido político en aras de pro-tegerse de candidaturas frívolas o numerosas. Durante las reuniones de la Asamblea Constituyente hubo expresiones en. el sentido de que la proliferación de partidos y la conservación artificial de partidos que no contaban con suficiente fuerza electoral, con el consiguiente fraccionamiento de la responsa-bilidad política ante el pueblo, debilitan la democracia, toda vez que la multiplicación de partidos políticos pequeños les hacen endebles para expresar sus criterios. 3 Diario de Sesio-nes, págs. 2026, 2028. Coincide este criterio con el expresado por Madison en los escritos publicados en los años en que se debatía la formación de los Estados Unidos de América al decir que los partidos en astillas y el faccionalismo desen-frenado podían causar grave daño al tejido gubernamental, The Federalist, No. 10 (Madison).
No se trata de un candidato independiente que ante la encrucijada de optar por ser candidato independiente sin atarse a un partido político, encuentre que los requisitos de ley para así hacerlo son en extremo onerosos. Se sabe que en esos casos el Estado debe proveerle una oportunidad ase-*354quible. Storer v. Brown, No. 72-812, resuelto en 26 de marzo de 1974. Véase Williams v. Rhodes, 393 U.S. 23 (1968).
Por los fundamentos aquí consignados, concurro con el resultado de la opinión del Tribunal.
Voto particular del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 31 de Mayo de 1974
Concurro enteramente con la opinión mayoritaria.
Hay considerable argumento entre las partes en cuanto al propósito de la Asamblea Constituyente de dar representación en la Legislatura a los llamados grupos de opinión minoritaria. No existe mejor criterio conocible para percibir un grupo de opinión que su consolidación en partido político lo que induda-blemente llevó la Constituyente a vincular la representación de minorías al concepto “partido” en vez de “candidato” al escribir el Art. Ill, Sec. 7 de nuestra Constitución.(1)
El tribunal de instancia declaró la citada See. 7 inope-rante y postergada por disposiciones de la Carta de Derechos de la Constitución del Estado Libre Asociado por entender que vulnera el principio de que cada voto debe tener el peso equi-parable a la plena participación del elector que lo emite. La Constitución es un todo y deberá interpretarse respetando la integridad de todas y cada una de sus disposiciones. Los derechos civiles del Pueblo que con sus votos aprobó la Consti-*355tución, quedaron no sólo garantizados sino también regulados por la propia voluntad popular que en forma espontánea apro-bó el método de elección de legisladores de minoría bajo el Art. Ill, Sec. 7. No encuentro en ello erosión de derechos superiores a otros, sino una restricción autoimpuesta, libremente con-sentida por el Pueblo mismo al aprobar su Constitución.

 “La Asamblea Legislativa adoptará las medidas necesarias para reglamentar estas garantías, y dispondrá la forma de adjudicar las fracciones que resultaren en la aplicación de las reglas contenidas en esta sección, así como el número mínimo de votos que deberá depositar un partido de minoría a favor de su candidato a Gobernador para tener derecho a la representación que en la presente se provee.”


 Al tomar ese curso la Asamblea Constituyente y subsiguientemente el Pueblo enaltecieron una de las básicas libertades de la democracia, la de asociarse en agrupaciones políticas. “No puede ya ponerse en duda que la libertad de asociarse con otros para el común impulso de postulados e ideas políticas es una forma de ‘ordenada actividad de grupo’ protegida por las Enmiendas la. y 14a. [citas]. El derecho a asociarse con el partido polí-tico de su preferencia es parte integrante de esta básica libertad constitu-cional. [citas]” Kusper v. Pontikes, 414 U.S. 51 (1973), 38 L.Ed.2d 260. Igual protección ofrecen el Art. II, Sec. 4 (derecho del pueblo a reunirse en asamblea pacífica y pedir reparación de agravios) y el Art. II, Sec. 7 (nadie será privado de su libertad ni le será negada la igual pro-tección de las leyes) de la Constitución del Estado Libre Asociado.